Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 8/29/2022.
Claims 1-22 are pending. Claims 6-7, 13-18, and 20-21 have been withdrawn. Claims 1, 13, and 19 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-12, 19, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 19 reciting “the first die assembly has a first component threshold temperature, wherein the second die assembly has a second component threshold temperature that is greater than the first component threshold temperature” raises new matter issue due to lack of adequate support in the original disclosure. 
Applicant’s original disclosure describes “the first components can have a temperature threshold at which performance is impaired or (“first component threshold temperature”), and the second components can have an operating temperature (“second component operating temperature”) above the threshold temperature” (¶ 27). I.e. according to the specification Top2>Tth1. Assuming the operating temperature of the second components is below the temperature at which performance is impaired in the second components (“second component threshold temperature”), then Tth2>Top2. These two conditions implies that Tth2>Top2>Tth1, where Tth1 should always be lower than Top2. 
However, claims 1 and 19 is amended to recite Tth2>Tth1, allowing Tth1 to have a value that can be in a range between Tth2 and Top2, e.g. Tth2>Tth1>Top2, which is not supported for in contrast with Top2>Tth1 as originally disclosed. More specifically, the amended claims defines Tth1 such that it can be of a value (Tth2>Tth1>Top2) that is outside of the originally disclosed range (Top2>Tth1). 
In terms of numerical examples, Top2 can be 800°C and Tth1 can be 400°C satisfying the disclosed condition. Given Tth2>Top2, then TTh2 may be 1000°C. Tth1=900°C is permissible as claimed, since Tth2>Tth1. In such case, 900°C>800°C, or Tth1>Top2 which falls outside of Top2>Tth1 as original disclosed. 
Thus, the entire range of Tth2>Tth1 as recited in the amended claims is not supported. For reasons explained above, the amendment to claims 1 and 19 is not supported by the original disclosure.
Other claims are rejected for depending on a rejected claim.
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 reciting “the first die assembly” and “the second die assembly” render the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the first die assembly” or “the second die assembly”.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. US 2015/0364445 A1 (Choi).

    PNG
    media_image1.png
    576
    1120
    media_image1.png
    Greyscale

In re claim 1, Choi discloses (e.g. FIGs. 4A-4E, 6, 7) a semiconductor device, comprising: 
a first die assembly 10+70+80 including— 
a semiconductor substrate 10,80 (Si, ¶ 53,86) including a first (top) surface and a second (bottom) surface opposite the first surface, and 
a plurality of active circuit elements 15,90 at the first (top) surface of the semiconductor substrate 10,80; 
a second die assembly 40+60 including— 
a carrier substrate 60 including a first (bottom) surface and a second (top) surface opposite the first surface, and 
a redistribution structure 40 on or over the first (bottom) surface of the carrier substrate 60; 
a thermal buffer structure 20 between the first and second die assemblies 10+70+80,40+60, wherein the thermal buffer structure 20 is coupled to the second (bottom) surface of the semiconductor substrate 10 and the second (top) surface of the carrier substrate 60,
wherein the first die assembly 10+70+80 has a first component threshold temperature, wherein the second die assembly 40+60 has a second component threshold temperature that is greater than the first component threshold temperature (devices 35 consuming high power (¶ 84) and devices 15,25 are protected from heat generated from the third devices (¶ 88)), and wherein the thermal buffer structure 20 is configured to reduce transfer of heat from the second die assembly 40+60 to the first die assembly 10+70+80 (¶ 88); and 
a plurality of interconnections 11,21,61,71,81 extending through at least the semiconductor substrate 10, the carrier substrate 60, and the thermal buffer structure 20, wherein the interconnections 11,21,61,71,81 electrically couple the active circuit elements 15,90 to the redistribution structure 40 (devices 15,90 electrically connected to wirings in 40 through vias 11,21,61,71,81).

In re claim 2, Choi discloses (e.g. FIGs. 4, 6 & 7) wherein the thermal buffer structure 20 (2-3 W/mK for LTCC, ¶ 48,54) is less thermally conductive than the semiconductor substrate 10 (about 150 W/mK for Si, ¶ 49,53). 

In re claim 3, Choi discloses (e.g. see FIG. 6 annotated above) wherein the thermal buffer structure (including 6,20,30) comprises an underfill material 6, a non-conductive film 20,30, 5 (see FIG/ 4C), or a die attach film. 

In re claim 4, Choi discloses (e.g. FIGs. 4,6,7) wherein the redistribution structure 40 is configured to route signals between the active circuit elements 15,90 and an external device 35 (35 is external to 15 and 90).

In re claim 5, Choi discloses (e.g. FIGs. 4,6,7) wherein the redistribution structure (including 6,1,40, see RDL annotated in FIG. 6 above) is directly coupled to the carrier substrate 60.

In re claim 8, Choi discloses (e.g. FIGs. 4,6,7) wherein: the first die assembly 10+70+80 further comprises a routing structure (2a,2b,3,12,14,10,11, see FIG. 4B) adjacent or near the active circuit elements 15,90; and the interconnections 11,21,61 electrically couple the redistribution structure 40 to the active circuit elements 15,90 via the routing structure (including 2a,2b,3,12,14,10,11).

In re claim 9, Choi discloses (e.g. FIGs. 4,6,7) wherein the routing structure (e.g. layers 12,14, see FIG. 4B) is thinner than the redistribution structure 40 (¶ 82).

In re claim 10, Choi discloses (e.g. FIG. 4B) wherein the first die assembly further comprises at least one intermediate structure 4 between the active circuit elements 15 and the routing structure 12,14. Alternatively, the at least one intermediate structure is taught by 15 which is between the active circuit elements 90 and the routing structure 10,11. 

In re claim 11, Choi discloses (e.g. FIGs. 4, 6 & 7) wherein the at least one intermediate structure 15 comprises a memory array (¶ 3, 69).

In re claim 12, Choi discloses (e.g. FIGs. 4,6,7) wherein the interconnections 11,21,61,71,81 include: (a) a plurality of first vias 11,81 extending through the semiconductor substrate 10,80, (b) a plurality of second vias 61 extending through the carrier substrate 60, and (c) a plurality of interconnect structures 21 extending through the thermal buffer structure 20.

	In re claim 19, as best understood, Choi discloses (e.g. FIG. 4, 6, 7) a semiconductor device, comprising: 
a semiconductor substrate 10 (Si, ¶ 53) including a first (top) surface and a second (bottom) surface opposite the first surface;
a plurality of active circuit elements 15 at the first (top) surface of the semiconductor substrate 10; 
a thermal buffer structure (see FIG. 6 annotated above) including a first (bottom) surface and a second (top) surface opposite the first surface, the second (top) surface of the thermal buffer structure being coupled to the second (bottom) surface of the semiconductor substrate 10, wherein the thermal buffer structure comprises a mold material (no specific mold material claimed to distinguish over material of underfill 6, insulation layer 5, protective layer 4, LTCC or plastic 20, etc.),
wherein “the first die assembly” 10+70+80 has a first component threshold temperature, wherein “the second die assembly” 40+60 has a second component threshold temperature that is greater than the first component threshold temperature (devices 35 consuming high power (¶ 84) and devices 15,25 are protected from heat generated from the third devices (¶ 88)), and wherein the thermal buffer structure (comprising 20) is configured to reduce transfer of heat from “the second die assembly” 40+60 to the first die assembly 10+70+80 (¶ 88);
a redistribution structure 40 on or over the first (bottom) surface of the thermal buffer structure; and 
a plurality of interconnections 11,21,31,61,71,81 extending through at least the semiconductor substrate 10 and the thermal buffer structure 20,30, wherein the interconnections 11,21,31,61,71,81 electrically couple the active circuit elements 15 to the redistribution structure 40 (devices 15 electrically connected to wirings in 40 through vias 11,21,31,61,71,81).

In re claim 22, Choi discloses (e.g. FIGs. 4, 6 & 7) wherein the thermal buffer structure 20 (2-3 W/mK for LTCC, ¶ 48,54) is less thermally conductive than the semiconductor substrate 10 (about 150 W/mK for Si, ¶ 49,53). 


Claims 1-5, 8-12, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groothuis et al. US 2014/0015598 A1 (Groothuis).

    PNG
    media_image2.png
    744
    1075
    media_image2.png
    Greyscale

In re claim 1, Groothuis discloses (e.g. FIG. 1) a semiconductor device, comprising: 
a first die assembly 14,18 including— 
a semiconductor substrate 14 including a first (top) surface and a second (bottom) surface opposite the first surface, and 
a plurality of active circuit elements 18A-C at the first (top) surface of the semiconductor substrate 14; 
a second die assembly 12,34 including— 
a carrier substrate 12 including a first (bottom) surface and a second (top) surface opposite the first surface, and 
a redistribution structure 34 (¶ 19) on or over the first (bottom) surface of the carrier substrate 12; 
a thermal buffer structure 22 (between 12 and 14) between the first and second die assemblies, wherein the thermal buffer structure 22 is coupled to the second (bottom) surface of the semiconductor substrate 14 and the second (top) surface of the carrier substrate 12,
wherein the first die assembly 14,18 has a first component threshold temperature (¶ 23), wherein the second die assembly 12,34 has a second component threshold temperature that is greater than the first component threshold temperature (¶ 23), and wherein the thermal buffer structure 22 is configured to reduce transfer of heat from the second die assembly 12,34 to the first die assembly 14,18 (22 has low thermal conductivity (¶ 24,31), thus functions to reduce heat transfer from heat generating device 12 to 14,18); and 
a plurality of interconnections 16,20 extending through at least the semiconductor substrate 14, the carrier substrate 12, and the thermal buffer structure 22, wherein the interconnections 16,20 electrically couple the active circuit elements 18A-C to the redistribution structure 34 (¶ 19).

In re claim 2, Groothuis discloses (e.g. FIG. 1) wherein the thermal buffer structure 22 (e.g. 0.4 W/mK, ¶ 31) is less thermally conductive than the semiconductor substrate 14 (148 W/mK, ¶ 31). 

In re claim 3, Groothuis discloses (e.g. FIG. 1) wherein the thermal buffer structure 22 (¶ 24, 31) comprises an underfill material, a non-conductive film, or a die attach film. 

In re claim 4, Groothuis discloses (e.g. FIG. 1) wherein the redistribution structure 34 is configured to route signals between the active circuit elements 18A-C and an external device (e.g. higher level packaging, ¶ 19).

In re claim 5, Groothuis discloses (e.g. FIG. 1) wherein the redistribution structure (structure under 12 including 34 and elements in between) is directly coupled to the carrier substrate 12.

In re claim 8, Groothuis discloses (e.g. FIG. 1) wherein: the first die assembly 14,18 further comprises a routing structure (e.g. 16,22 coupled to 18A) adjacent or near the active circuit elements 18A-C; and the interconnections 16,20 (in 12 and 14) electrically couple the redistribution structure 34 to the active circuit elements 18B-C via the routing structure (16,22 in 18A).

In re claim 9, Groothuis discloses (e.g. FIG. 1) wherein the routing structure (e.g. 16 between 14 and 18A) is thinner than the redistribution structure 34.

In re claim 10, Groothuis discloses (e.g. FIG. 1) wherein the first die assembly 14,18 further comprises at least one intermediate structure 18A between the active circuit elements 18B,18C and the routing structure (e.g. 16 between 14 and 18A). 

In re claim 11, Groothuis discloses (e.g. FIG. 1) wherein the at least one intermediate structure 18A comprises a memory array (¶ 18).

In re claim 12, Groothuis discloses (e.g. FIG. 1) wherein the interconnections 16,20 include: (a) a plurality of first vias 20 extending through the semiconductor substrate 14, (b) a plurality of second vias 20 extending through the carrier substrate 12, and (c) a plurality of interconnect structures 16 extending through the thermal buffer structure 22 (between 12 and 14).

	In re claim 19, as best understood, Groothuis discloses (e.g. FIG. 1) a semiconductor device, comprising: 
a semiconductor substrate 14 including a first (top) surface and a second (bottom) surface opposite the first surface; 

a plurality of active circuit elements 18A-C at the first (top) surface of the semiconductor substrate 14; 
a thermal buffer structure 22 (between 12 and 14) including a first (bottom) surface and a second (top) surface opposite the first surface, the second (top) surface of the thermal buffer structure being coupled to the second (bottom) surface of the semiconductor substrate 14, wherein the thermal buffer structure comprises a mold material (no specific mold material claimed to distinguish over material of underfill 22, ¶ 24,31),
wherein the first die assembly 14,18 has a first component threshold temperature (¶ 23), wherein the second die assembly 12,34 has a second component threshold temperature that is greater than the first component threshold temperature (¶ 23), and wherein the thermal buffer structure 22 is configured to reduce transfer of heat from the second die assembly 12,34 to the first die assembly 14,18 (22 has low thermal conductivity (¶ 24,31), thus functions to reduce heat transfer from heat generating device 12 to 14,18);
a redistribution structure 34 on or over the first (bottom) surface of the thermal buffer structure 22; and 
a plurality of interconnections 16,20 extending through at least the semiconductor substrate 14 and the thermal buffer structure 22 (between 12 and 14), wherein the interconnections 16,20 electrically couple the active circuit elements 18A-C to the redistribution structure 34 (¶ 19).

In re claim 22, Groothuis discloses (e.g. FIG. 1) wherein the thermal buffer structure 22 (e.g. 0.4 W/mK, ¶ 31) is less thermally conductive than the semiconductor substrate 14 (148 W/mK, ¶ 31). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-12, 19 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2010/0110651 A1 teaches (e.g. FIG. 3B) an assembly of die stacks comprising aerogel insulator between the stacked dies for thermal isolation

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815